FORET, Judge,
dissenting.
I believe that there is, at the very least, 50/50 if not 100% negligence on defendant’s part. The fact that plaintiff was, according to defendant, driving down the middle of the road prior to the accident makes no difference. The evidence showed that vehicles customarily drove down the middle of the road, or wherever the road was tracked by smooth tire tracks. Under such conditions, a higher degree of care is placed on motorists navigating such a road, particularly when they are coming at the curves. Each driver in such a case should expect sudden confrontations to occur around curves or at hillcrests. Either the speed of defendant’s vehicle or the position of his vehicle on the road caused him to *151lose control of his vehicle when he slammed on his brakes. I simply cannot agree that there was no negligence on the part of the defendant driver who crossed over into the plaintiffs lane of traffic where the collision occurred.
Accordingly, I respectfully dissent.